IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0062
                             Filed August 31, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SAMMIE TREMAYNE WATTERS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Cerro Gordo County, Rustin T.

Davenport, Judge.



      Defendant appeals following the revocation of his deferred judgment for

delivery of methamphetamine. AFFIRMED.




      Julie De Vries of De Vries Law Office, P.L.C., Centerville, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                          2


BOWER, Judge.

       Sammie Watters appeals following the revocation of his deferred judgment

for delivery of methamphetamine. We find the district court’s failure to cite to the

sentencing section of the Iowa Code and its failure to specifically list the criminal

offense is not reversible error. Also, Watters has failed to show he received

ineffective assistance of counsel because his attorney did not require the State to

prove there had been a probation violation or require the court to follow all

procedural requirements during the revocation hearing. We affirm the revocation

of Watters’s probation.

       I.         Background Facts & Proceedings

       Watters entered a guilty plea to delivery of methamphetamine, in violation

of Iowa Code section 124.401(1)(c)(6) (2015). The district court granted him a

deferred judgment and placed him on probation for a period of three years. As

special conditions of probation, Watters was required to abstain from all

controlled substances, not associate with persons known to have a criminal

record, actively seek and maintain full-time employment, and comply with a plan

of restitution.

       Less than two weeks later, on March 26, 2015, the State alleged Watters

had violated his probation by testing positive for methamphetamine and

marijuana and failing to appear for his probation intake meeting.             At the

revocation hearing, Watters stipulated he had violated his probation. The district

court sentenced him to sixty days in the county jail for contempt and modified the

terms of his probation to require placement in a residential correctional facility for
                                           3


180 days after serving his contempt sentence. The court did not revoke his

deferred judgment.

       On September 8, 2015, the State alleged Watters had violated his

probation while at the residential correctional facility (1) by “flipping” another

resident out of a chair, (2) grabbing an officer by the shoulder, and (3) pushing

another resident.    Watters testified the first incident involved horseplay, he

denied the second incident, and he admitted the third incident. The district court

determined Watters had once again violated the conditions of his probation by

incidents two and three.         The district court found Watters in contempt and

sentenced him to sixty days in jail, to then return to the residential correctional

facility. Again, the court did not revoke his deferred judgment.

       On November 18, 2015, the State alleged Watters had violated his

probation by using methamphetamine.            At the beginning of the probation

revocation hearing, the district court asked Watters, “[A]re you admitting or

denying the allegations contained in the report of violation?” and Watters replied,

“I am admitting, Your Honor.” The district court revoked the deferred judgment

and sentenced Watters to a term of imprisonment not to exceed ten years,

waiving the mandatory one-third minimum sentence. Watters now appeals.

       II.    Sentencing Order

       Watters claims the district court abused its discretion because the

sentencing order did not cite to the sentencing section of the Iowa Code or

specifically list the offense.    Section 901.6 provides, “In every case in which

judgment is entered, the court shall include in the judgment entry the number of
                                         4


the particular section of the Code and the name of the offense under which the

defendant is sentenced.” In revoking probation, “[t]he trial court does not have to

file an opinion or make conclusions of law, but due process requires written

findings by the court showing the factual basis for the revocation.”        State v.

Lillibridge, 519 N.W.2d 82, 83 (Iowa 1994).

       The Iowa Supreme Court has determined section 901.6 is directory only

and “noncompliance [does] not result in prejudice to the defendant.” State v.

Victor, 310 N.W.2d 201, 205 (Iowa 1981); see also State v. Dawson, 63 N.W.2d

917, 918 (Iowa 1954) (“The statute is directory and no prejudice resulted by

reason of the failure to include the code section under which the defendant was

sentenced.”). The omission of a code section number in a judgment does not

render the judgment invalid. Dawson, 63 N.W.2d at 918. Noncompliance with

section 901.6 is not reversible error. See Victor, 310 N.W.2d at 205. Therefore,

we affirm Watters’s sentence.

       III.   Ineffective Assistance

       Watters claims he received ineffective assistance from defense counsel.

We review claims of ineffective assistance of counsel de novo. State v. Straw,

709 N.W.2d 128, 133 (Iowa 2006). A defendant must show (1) defense counsel

failed to perform an essential duty and (2) this failure resulted in prejudice. Id. A

defendant must prove both prongs of a claim of ineffective assistance of counsel

by a preponderance of evidence. Id.

       A.     Watters claims he received ineffective assistance because defense

counsel did not require the State to prove he violated his probation.         At the
                                           5


beginning of the probation revocation hearing the court stated, “Mr. Watters, are

you going—are you admitting or denying the allegations contained in the report

of violation?” Watters stated, “I am admitting, Your Honor.” The court pointed

out Watters had the right to require the State to prove the probation violation, and

Watters stated he still wanted to admit to the violation.

       It is not clear from the record whether Watters’s admission to the

probation violation was at the recommendation of counsel.             Even if defense

counsel recommended admitting the violation, Watters has not shown defense

counsel breached an essential duty.         Watters stipulated to the first report of

violation and admitted to one of the incidents in the second report of violation. In

both instances he was able to keep his deferred judgment, and therefore, the

strategy of admitting to the violation in this case seems reasonable. In a claim of

ineffective assistance of counsel, “[w]e require more than a showing that trial

strategy backfired or that another attorney would have prepared and tried the

case somewhat differently.”      State v. Gines, 844 N.W.2d 437, 440–41 (Iowa

2014). We also find Watters has not shown he was prejudiced by counsel’s

performance; based on the November 18, 2015 report of violation, the State

would have been able to show Watters violated his probation.

       B.     Watters also claims he received ineffective assistance because

defense counsel did not require the court to follow all procedural requirements

during the revocation hearing. He states there is an insufficient factual basis in

the record to support the revocation of his probation.1


1
  Watters refers to his admission of the probation violation as a “guilty plea.” “Because
revocation is not a stage of criminal prosecution, the rules of criminal procedure do not
                                          6


       The court’s findings revoking probation must show the factual basis for the

revocation. Rheuport v. State, 238 N.W.2d 770, 775 (Iowa 1976). In lieu of

written findings, the court’s oral findings on the record may be sufficient if a

reviewing court can determine the basis for the district court’s decision. State v.

Kirby, 622 N.W.2d 506, 509 (Iowa 2001). At the probation revocation hearing,

the court noted the report of violation, and Watters admitted the allegations

contained in the report. We determine there is a sufficient factual basis in the

record to support the revocation of Watters’s probation. We determine Watters

has failed to show he received ineffective assistance of counsel.

       We affirm the revocation of Watters’s probation.

       AFFIRMED.




apply and ‘the proceedings can be informal, even summary.’” Lillibridge, 519 N.W.2d at
83. We determine his admission is not equivalent to a guilty plea.